Citation Nr: 0605758	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a myopic 
astigmatism and presbyopia of the left eye.

2.  Entitlement to an increased evaluation for residuals of 
vitreous hemorrhage to the right eye with no light 
perception, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for phthisis bulbi 
of the right eye, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to July 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to an increased evaluation for 
phthisis bulbi of the right eye, currently evaluated as 30 
percent disabling, is addressed in the REMAND portion of the 
decision below.  This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Myopic astigmatism and presbyopia of the left eye are 
refractive errors of the eye, not diseases.  Myopic 
astigmatism and presbyopia are not proximately due to 
service-connected residuals of vitreous hemorrhage to the 
right eye with no light perception.

2.  The appellant's service-connected vision disability of 
the right eye is currently manifested by loss of vision and 
no light perception.




CONCLUSIONS OF LAW

1.  Myopic astigmatism and presbyopia of the left eye are 
refractive errors of the eye, not diseases, and are not 
proximately due to or the result of service-connected 
residuals of vitreous hemorrhage to the right eye with no 
light perception.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(c), 3.310(a), 4.9 (2005).

2.  The criteria for an evaluation in excess 40 percent for 
residuals of vitreous hemorrhage to the right eye with 
residual loss of light perception are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.79, 4.80, 6007-6070 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his service-connected residuals 
of vitreous hemorrhage to the right eye with no light 
perception, are more severe than reflected by the current 
disability evaluation assigned under the eye regulations at 
38 C.F.R. § 4.84a.  He further contends that his service-
connected right eye disability caused the deterioration in 
his left eye vision, more specifically his myopic astigmatism 
and presbyopia.  Therefore, he believes that service 
connection is warranted for his left eye vision problems.

Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c) (2005).

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to obtain 
records from a Federal department or agency, the effort to 
obtain them will continue until the records have been 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to find them would be 
futile. 38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2005).

In the instant case, the Board finds that the notification 
and assistance duties noted above have been complied with.  
The appellant was sent a "VCAA notice" letter in September 
2002, prior to the January 2003 rating action under appeal.  
This letter clearly informed him of what evidence was needed 
to substantiate his claims and of who was responsible for 
obtaining this evidence.  Moreover, the appellant was sent a 
statement of the case (SOC) in March 2004, which included the 
pertinent laws and regulations.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the appellant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The appellant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the appellant.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for Service Connection

Initially, the Board notes that the appellant has not claimed 
that his left eye vision problems were incurred in or 
aggravated by service; but rather he argues that service 
connected right eye blindness has caused his vision of the 
left eye to deteriorate.  Except as provided in 38 C.F.R. § 
3.300(c) (regarding tobacco products), disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (2005).  This includes any increase in disability 
(aggravation).  The term, "disability," as contemplated by 
the VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ."  38 C.F.R. § 4.1 
(1990). . . .Such a definition of "disability" follows the 
overall statutory and regulatory purpose of the veterans 
compensation law.  This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. § 
4.1] is a reasonable one.

The Court holds that the term "disability" as used in § 
1110 refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  
Pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).
However, refractive errors of the eye are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit Court, 
which has stated, "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Here, a November 2002 VA eye examination revealed myopic 
astigmatism and prebyopia of the left eye, which was 
adequately corrected.  Myopia, more commonly known as 
nearsightedness, is defined as an error of refraction.  
Norris v. West, 11 Vet. App. 219 (1998).  Presbyopia, more 
commonly known as farsightedness, is defined as impairment of 
vision due to advancing years or old age.  Terry v. Principi, 
18 Vet. App. 147 (2002).  Myopia and prebyopia are refractive 
errors that are not diseases within the meaning of the law.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2005).

Service medical records show that visual acuity of the left 
eye was 20/30 on enlistment examination in May 1967, later 
reported as 20/40 in June 1969, and finally shown as 20/20 on 
the Medical Board Report following the appellant's right eye 
injury.  VA examination in February 1973 reflects 20/20 
visual acuity, normal.  VA examination in February 1976 
reflects the presence of moderate left eye myopia.  VA 
outpatient treatment records from March 2001 through March 
2004 reflect findings for worsening visual acuity on the 
left.  These records show no diagnosis for left eye disease 
in service or post service.

The appellant avers that his worsening left eye vision is due 
to his service-connected blindness of the right eye.  
However, report of VA eye examination, dated November 2002, 
reflects that the left eye condition was not related to the 
appellant's service-connected right eye disability.  On 
November 2002 VA examination, the best corrected vision was 
20/15.  It was noted that the mild myopic astigmatism of the 
left eye was "compatible with his age," and that it was 
"highly doubtful if this is due or approximately the result 
of his right eye condition."

The resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The appellant is not 
competent to provide a medical opinion as to the cause of his 
reduced visual acuity of the left eye.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  

The evidence of record shows that there is no current disease 
of the left eye; it further shows that the appellant's myopia 
and presbyopia are unrelated to service-connected disease or 
injury.  There is no competent evidence of causation or 
aggravation.  Therefore, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a myopic astigmatism and presbyopia of 
the left eye.  Without a relative balance of the evidence, 
the evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Claims for Increase

The appellant also seeks an evaluation in excess of 40 
percent for residuals of vitreous hemorrhage to the right eye 
with no light perception.  A review of the record discloses 
that, in a December 1969 rating decision, service connection 
was established for this condition at the 40 percent 
disability level under Diagnostic Code 6007-6070.  A 10 
percent evaluation was combined based on active pathology 
(hyperemia and bouts of pain) under Diagnostic Code 6007.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The appellant's service-connected right eye disability is 
evaluated under Diagnostic Code 6007-6070.  Hyphenated codes 
are used when a rating under one Diagnostic Code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27 (2005). 

According to Diagnostic Code 6007,  ratings for intraocular 
hemorrhage, recent, is rated from 10 to 100 percent under the 
criteria for impairment of visual acuity or field loss, pain, 
rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. 
§ 4.84a (2005).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2005).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision. 38 C.F.R. § 4.80 
(2004); except see 38 C.F.R. § 3.383(a) (1) (2005).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. § 
4.79 (2005).

Blindness in one eye, having only light perception, will be 
considered 30 percent disabling if visual acuity in the other 
eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 
6070 (2005).  Blindness in one eye, having only light 
perception, will be considered 40 percent disabling if visual 
acuity in the other eye is 20/50 or better.  38 C.F.R. § 
4.84a, Diagnostic Code 6069 (2005).  A disability evaluation 
in excess of 40 percent where there is blindness in one eye, 
having only light perception, will be assigned if visual 
acuity in the other eye is 20/70 or worse.  Id.

A disability evaluation in excess of 30 percent where there 
is anatomical loss of one eye may be assigned if visual 
acuity in the other eye is 20/40 or worse.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6066 (2005).

A 40 percent rating, or higher, is warranted only if there is 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or worse (Diagnostic Code 6066), or if there is 
blindness in one eye and visual acuity of 20/50 or worse in 
the other eye (Diagnostic Code 6069), or in the event of 
enucleation.  See 38 C.F.R. § 4.8 (2005).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2005).

In this case, the evidence of record shows that the appellant 
had no light perception of the right eye on VA eye 
examination in November 2002.  At that time, his nonservice-
connected left eye had 15/20 visual acuity and phthisis bulbi 
on the right without ocular discomfort was shown.  VA 
treatment records dated between 2001 and 2004 reflect iris 
atrophy, a recessed globe, corneal opacification and 
vascularization, but otherwise the appellant's right eye 
health was unremarkable.  Refractive error of the left eye 
was indicated.

A 30 percent disability evaluation is the maximum amount 
assignable for visual loss ranging from vision of 10/200 in 
one eye to blindness in one eye having only light perception, 
when the non service-connected eye is not blind.  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6077 (2005).  
The Board notes that the appellant is not service-connected 
for the left eye, and he is not blind in the other eye.

Additionally, the Board finds that the appellant's total loss 
of vision does not more closely resemble that of an 
enucleation.  The right eye is blind but the eyeball 
structure has not been removed, and any disfigurement 
attendant to this disability has been rated separately under 
Diagnostic Codes 7899-7800, which is the subject of the 
remand portion of this decision.

Although the provisions for rating vision loss under 38 
C.F.R. § 4.84a do not expressly distinguish between a 
service-connected disability in one eye and a nonservice-
connected disability in the other eye, we believe that any 
interpretation of 38 C.F.R. § 4.84a must begin with the 
premise that VA is only authorized to award compensation for 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Absent a specific authorizing statute, VA has 
no authority to award disability compensation (other than 
pension and 38 U.S.C.A. § 1151 benefits) for nonservice-
connected disability.  See Boyer v. West, 12 Vet. App. 142, 
144-5 (1999) (VA may not provide compensation for non-service 
connected disability unless specifically authorized by 
statute); see also, VAOPGCPREC 32-97 (Aug. 29, 1997) (In 
addressing the question of whether the hearing loss 
provisions required the nonservice-connected hearing loss 
disability to be deemed "normal" for purposes of computing 
the service-connected rating, as the rating criteria do not 
expressly distinguish, VA General Counsel concluded that a 
general rule existed that only service connected disability 
can be considered in awarding compensation).

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. § 
4.84a in this case.  In the absence of total blindness of the 
non-service connected left eye, the non-service-connected 
left eye must be considered to be normal (20/40 or better) 
for rating purposes.  See 38 U.S.C.A. § 1160(a) (1) (West 
2002); 38 C.F.R. §§ 3.383, 4.78, 4.79 (2005).

Accordingly, in view of the above, the Board finds that the 
preponderance of the evidence is against an increased rating 
for residuals of vitreous hemorrhage of the right eye with no 
light perception, currently evaluated as 40 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, DC 6007- 6079 (2005).

Referral for consideration of extraschedular ratings is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b) (2005).  The evidence of record 
shows that the appellant service-connected eye disability has 
not caused frequent hospitalizations or marked interference 
with employment beyond that contemplated by the rating 
assigned.


ORDER

Service connection for a myopic astigmatism and presbyopia of 
the left eye is denied.

An evaluation greater than 40 percent for residuals of 
vitreous hemorrhage to the right eye with no light perception 
is denied.




REMAND

The veteran filed a timely Notice of Disagreement (NOD) in 
July 2004 with a June 2004 RO determination, wherein a 
separate 10 percent disability evaluation was assigned for 
phthisis bulbi of the right eye.   A decision review officer 
subsequently increased the evaluation to 30 percent under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800, and 
the veteran was notified of this action in November 2005.  
However, a Statement of the Case (SOC) has not been sent to 
the veteran regarding this issue.  In Manlicon v. West, 12 
Vet. App. 238 (1999), the Court indicated that where a 
veteran expresses disagreement in writing with a decision by 
an agency of original jurisdiction and the agency of original 
jurisdiction fails to issue an SOC, the Board should remand 
the matter for issuance of an SOC.

In view of this procedural defect, this matter is REMANDED 
for the following action:

After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for an 
increased rating, and his and VA 
responsibilities in obtaining evidence), 
a SOC should be issued to the veteran and 
his representative concerning the claim 
of entitlement to a increased disability 
evaluation for phthisis bulbi of the 
right eye.  The veteran should be advised 
of the necessity of filing a timely 
substantive appeal if he wants the Board 
to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


